Exhibit 10.9
FORM OF CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), is entered into as of the
Effective Date (as defined herein), by and between Exterran Holdings, Inc., a
Delaware corporation (“Company”), and Stephen A. Snider (“Consultant”).
W I T N E S S E T H:
     A. Consultant currently serves as an executive officer of the Company and a
member of its board of directors;
     B. Consultant plans to retire as an executive officer of Company by
June 30, 2009 (the date on which such retirement occurs is referred to herein as
the “Effective Date”), and such retirement constitutes a “separation of service”
for purposes of Section 409A of the Internal Revenue Code (“Section 409A”); and
     C. Consultant desires to provide consulting services to Company under the
terms and conditions described herein, and Company desires such services.
AGREEMENTS
     In consideration of the mutual promises, terms, covenants and conditions
set forth herein and the performance of each, the parties hereto hereby agree as
follows:
     1. Consulting Services. During the Term (as defined herein), Consultant
will provide (a) such services of a consulting, advisory or similar nature as
the Chief Executive Officer of the Company may reasonably request with respect
to the business and affairs of Company related to Company’s current business and
internal and external growth opportunities and (b) such other services to which
the Chief Executive Officer of Company and Consultant mutually agree from time
to time. In each case, Consultant will be available for an average of 16 hours
per month to Company for consultation at such times and locations as Company
reasonably may request and that are agreeable to Consultant; provided, however,
that in no event shall Consultant provide services equal to or in excess of 20%
of the average level of services he provided during the 36 month period
immediately preceding the Effective Date. Without the prior written consent of
Company, Consultant will not have authority to act or make decisions for, give
instructions or orders on behalf of or make commitments on behalf of Company.
The parties agree that Consultant is and shall be treated for all purposes as an
independent contractor to Company and no employment, partnership, agency, joint
venture or other relationship shall be created or construed herefrom.
     2. Compensation. For the services rendered by Consultant, Company shall
compensate Consultant with payment of EIGHT THOUSAND THREE HUNDRED THIRTY-THREE
DOLLARS AND THIRTY-THREE CENTS ($8,333.33) per month of the Term, to be paid in
monthly payments, contingent upon Consultant’s satisfaction of all the terms of
this Agreement. In addition, Company shall reimburse Consultant for all
reasonable out-of-pocket expenses actually paid by Consultant in providing the
consulting services requested by Company

 



--------------------------------------------------------------------------------



 



in Section 1. Company shall reimburse such expenses within 60 days of receipt of
reasonable documentation of such expenses; provided, however, that in no event
shall such amount be paid or reimbursed later than the last day of the calendar
year following the calendar year in which Consultant incurred such reimbursable
expense. Company shall provide Consultant all computer, communications and
electronic equipment and administrative services reasonably necessary for
Consultant to provide the services requested by Company in Section 1.
     3. Term; Termination; Rights on Termination. The term of this Agreement
shall begin on the Effective Date and continue until the first anniversary of
the Effective Date (the “Term”); provided, however, that in the event of
Consultant’s death during the Term, this Agreement shall terminate on the date
of such event. Upon termination of this Agreement, all rights and obligations of
Company and Consultant under this Agreement shall cease, except that Sections 4
and 6 hereof shall survive such termination in accordance with their terms.
     4. Independent Contractor. Consultant expressly acknowledges that he will
be acting as an independent contractor and not as an employee, for all purposes.
Accordingly, Consultant agrees not to hold himself out to the public as an
employee of Company. As an independent contractor, Consultant shall be
responsible for the payment of self-employment/social security taxes and all
other federal, state and local taxes. Subject to Company’s obligation to pay
reasonable out-of-pocket expenses actually paid by Consultant as provided in
Section 2, Consultant shall also be solely responsible for any and all costs
associated in performing the services to be rendered under this Agreement.
     5. Successors.
          (a) This Agreement is personal to Consultant and shall not be
assignable by Consultant otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Consultant’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns.
          (c) Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place.
     6. Miscellaneous.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT
OF LAWS. CONSULTANT HEREBY AGREES THAT VENUE FOR ANY DISPUTE RELATED TO THIS
AGREEMENT SHALL BE FILED AND HEARD BY THE COURTS IN AND FOR HARRIS COUNTY,
TEXAS, OR THE U.S. DISTRICT COURTS FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON
DIVISION.

-2-



--------------------------------------------------------------------------------



 



          (b) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives that specifically refers
to this Agreement.
          (c) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to Consultant, Stephen A.
Snider,                                                            
                                                                        
                                                                           
                      ; and if to Company, Exterran Holdings, Inc., 16666
Northchase Drive, Houston, Texas 77060, Attention: General Counsel, or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.
          (d) If any portion of this Agreement is held invalid or inoperative,
the other portions of this Agreement shall be deemed valid and operative and, so
far as is reasonable and possible, effect shall be given to the intent
manifested by the portion held invalid or inoperative.
          (e) Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
          (f) This Agreement is intended to comply with Section 409A, and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A.
     IN WITNESS WHEREOF, Consultant and Company have executed this Agreement:

             
 
                CONSULTANT:    
 
           
            
                     
 
  Name:   Stephen A. Snider              
 
                EXTERRAN HOLDINGS, INC.    
 
           
 
  By:                   
 
     
 
   
 
  Name:               
 
   
 
  Title:                   
 
     
 
   

-3-